Citation Nr: 1712695	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  07-03 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an eye disability, other than residuals of bilateral eye injuries.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1961 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A Travel Board hearing was held at the RO in November 2009 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  

In March 2010, November 2012, and in February 2014 decisions, the Board, in relevant, part remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development.  In a March 2016 decision, the Board denied entitlement to service connection for an eye disability (claimed as toxic amblyopia).  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC).  A January 2017 Joint Motion for Remand (JMR) vacated and remanded the March 2016 Board decision for additional reasons and bases.  

In a May 2013 rating decision, the Appeals Management Center granted entitlement to service connection for residuals bilateral eye injuries and assigned a noncompensable rating, effective May 31, 2005.  As such, this issue is no longer before the Board.  See Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).  However, the issue of entitlement to an eye disability, other than residuals of bilateral eye injuries is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the issue has been recharacterized as seen on the title page.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.  

FINDINGS OF FACT

1.  The Veteran's report of being exposed to hazardous chemicals during active service is consistent with the facts and circumstances of his service.

2.  The Veteran's eye disability, other than residuals of bilateral eye injuries, did not manifest during, or as a result of military service; and is not etiologically related to any service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for an eye disability, other than residuals of bilateral eye injuries, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  Here, the notice requirements were accomplished by letters sent in July 2005 and July 2006.  The July 2006 letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  The Board acknowledges that the July 2006 letter was issued after the initial rating decision.  However, the claim was readjudicated in subsequent statements of the case and supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's service treatment records, personnel records, post-service VA and private treatment records and Social Security Administration (SSA) records have been associated with the claims file.  

The Veteran was afforded VA examinations in March 2011, March 2013 and August 2014.  The Board finds that the August 2014VA examination is adequate because it is based on the Veteran's medical history and file and supported by a rationale based on sound medical principles.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judges in November 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also finds that the RO has substantially complied with March 2010, November 2012, and in February 2014 Board remand directives which included obtaining outstanding VA treatment records, attempting to verify the Veteran's in-service exposures and affording the Veteran VA examinations.  The Board acknowledges the representatives assertions that the February 2014 VA examination did not complete the test instructed by the Board in its February 2014 remand.  However, as will be discussed below, the most probative evidence of record illustrates that such testing is not necessary to determine the issue on appeal.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).  The V

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that he has an eye disability that is related to his military service, specifically his in-service exposure to chemicals.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  In addition, service connection may be granted for a disease diagnosed after discharge from service, when all of the evidence, including that pertinent to service, shows that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Turning to the evidence of record, the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was carpentry specialist.  The Board already has conceded the Veteran's in-service exposure to hazardous chemicals during active service because such exposure is consistent with the facts and circumstances of his service as a carpentry specialist.

The Veteran's service treatment records show that, at his enlistment physical examination in September 1961, he denied any pre-service history of eye trouble.  Clinical evaluation of the Veteran's eyes was normal.  Defective vision correctable to 20/20 was noted in both eyes.  These records also show that he was treated for seasonal conjunctivitis in his eyes.  He was advised to instill Visine eye drops in his eyes every 6 hours. 

On outpatient treatment in September 1964, the Veteran complained of getting cigarette ash in his eye one day earlier and experiencing eye irritation.  Physical examination showed a very small depression just medial to the center of the cornea.  The impression was superficial corneal burn. 

In January 1965, the Veteran complained of left eye irritation.  He reported a migrating foreign body in his left eye.  Physical examination showed no foreign body.

In April 1965, the Veteran complained of a small foreign body in his left eye.  The in-service clinician attempted to remove a small foreign body in the Veteran's left eye. 

On periodic physical examination in August 1965, the Veteran reported an in-service history of eye trouble which the in-service clinician related to wearing glasses for the previous 31/2 years.  Clinical evaluation of the Veteran's eyes was normal.  The Veteran had defective vision corrected to 20/20 bilaterally.

On periodic physical examination in November 1965, the Veteran reported an in-service history of eye trouble which the in-service clinician related to having a foreign body removed in the left eye in March 1965.  This resulted in no loss of visual acuity and was not considered disabling.  The Veteran wore glasses for myopia.  Clinical evaluation of the Veteran's was normal.  The Veteran had defective vision which was corrected bilaterally.

At his separation physical examination in March 1966, prior to his separation from service in April 1966, the Veteran reported an in-service history of eye trouble which the in-service clinician related to wearing glasses since 1961.  The Veteran had no complications or sequelae from his reported eye trouble.  Clinical evaluation of the Veteran's eyes was normal.  The Veteran had "[s]ubstandard distant vision" which was corrected bilaterally.

On private outpatient treatment in June 2001, the Veteran complained that it was getting more difficult to see the computer.  The diagnosis was bilateral ametropia.

In July 2004, the Veteran complained that he had trouble focusing his eyes in the morning, his eyes felt fatigued in the afternoon, and he experienced dry eyes.  The diagnosis was unchanged.

The Veteran testified at his November 2009 Board hearing that he had experienced problems with his eyes during service as a result of in-service exposure to hazardous chemicals.  See Board hearing transcript dated November 18, 2009, at pp. 9-10.

On VA eye examination in March 2011, the Veteran complained of blurred distant and near vision bilaterally.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The examiner noted that the Veteran was diagnosed by private physicians as glaucoma suspect.  The examiner noted that the Veteran was not on any antiglaucoma medication.  A history of uncomplicated cataract surgery in 2007 was noted.  The Veteran reported an in-service history of exposure many chemical substances with possible exposure to Agent Orange.  The Veteran reported that he had ocular flash burn injuries and superficial foreign bodies surgically removed or flushed from the bilateral eyes on several occasions.  

Physical examination showed no diplopia or visual field defects bilaterally, a temporal keratotomy scar in the corneas bilaterally, no residuals of eye injuries, and bilateral pseudophakia.  The Veteran's visual acuity was 20/40 correctable to 20/30-1 in the left eye and 20/40 correctable to 20/30-2 in the right eye.  The examiner diagnosed bilateral refractive error, bilateral pseudophakia, and suspect bilateral glaucoma by history, bilateral posterior vitreous detachment (PVD), diabetes without diabetic retinopathy and rule out bilateral toxic amblyopia.   The examiner concluded that the Veteran had minimal clinical ocular disability.  The VA examiner opined that it was at least as likely as not that the Veteran's early onset bilateral cataracts which required surgery were related to his history of diabetes mellitus which may have been caused by or the result of his reported in-service exposure to chemical agents.  This examiner also opined that, because there was no "confirmed listing of the chemicals" that the Veteran was exposed to during active service, he could not resolve whether the Veteran's rule-out toxic amblyopia was related to active service without resorting to speculation.  

On VA eye Disability Benefits Questionnaire (DBQ) in March 2013, the examiner noted that the Veteran carried the systemic diagnosis of diabetes since approximately 2009.  The examiner noted that the Veteran had uncomplicated cataract extraction with intraocular lens placement (CE/IOL) surgery in approximately 2009.  The Veteran's current complaints included nighttime glare around headlights for the previous 10 years and a slow progressive decrease in his near vision.  The Veteran also reported that colors are somewhat faded.  The examiner noted that one month prior a private doctor ostensibly diagnosed glaucoma suspect and recommended that the Veteran have a visual field (VF) test and vitamins for his eyes and to have a follow-up appointment in six months.  The examiner noted that the Veteran had not had a VF test or started the recommended vitamins regularly.  The Veteran reported that for approximately five years he was exposed to chemical cleaning substances while he was in the military.  The examiner noted that the Veteran is a confirmed participant in the SHAD project and/or had asbestos exposure while in the military service.  

Physical examination showed pupils equal, round, and reactive to light and accommodation, no afferent pupillary defect, no corneal irregularity resulting in severe irregular astigmatism, no diplopia, well-healed temporal keratotomy scars in eyes, normal anterior chambers, irises, normal fundi, no visual field defects, bilateral post-operative cataracts (removed), and no decrease in visual acuity or other visual impairment.  The Veteran's visual acuity was 20/40 or better in each eye.  The examiner diagnosed bilateral corneal burns, eye irritation, and attempted small foreign body removal in the left eye.  The VA examiner opined that the Veteran's eye disability was related to active service.  The rationale for this opinion was that, although the Veteran had successful cataract removal surgery and his visual acuity was correctable to 20/40 or better in each eye, "to decide whether or not he has any manifestations of toxic amblyopia it is necessary to perform an accurate refraction [and] test his [visual field] and color vision capabilities in each eye.  Only then can a definitive opinion be rendered regarding whether or not he has manifestations of toxic amblyopia."  The VA examiner also opined that the Veteran did not have any current sequelae of his anterior segmented foreign bodies, corneal burns, or eye injuries sustained during active service.  

On VA eye conditions DBQ in August 2014, no relevant complaints were noted.  The examiner noted that the Veteran did not have an eye condition other than congenital or developmental errors of refraction.  Physical examination showed pupils equal, round, and reactive to light and accommodation, no afferent pupillary defect, no corneal irregularity that results in severe irregular astigmatism, no diplopia, normal slit lamp examination except for bilateral cataracts, normal fundi, and no visual field defects.  The examiner concluded that the Veteran had no diagnosable eye condition.  The VA examiner stated that there was no objective finding at this examination which indicated the presence of toxic amblyopia due to active service or any incident of service.  The examiner further concluded that he was unable to find any objective finding which could convey that the Veteran has toxic amblyopia due to exposure to various chemicals in the service.  The examiner concluded that the Veteran was not likely having toxic amblyopia due to service or chemical exposure in the service.  The examiner also noted that the Veteran's ocular health was unremarkable based examination.

Based on the above, the Board finds that the most competent and credible evidence of record is against a finding of service connection for an eye disability, other than residuals of bilateral eye injuries.  

In regards to the notation of bilateral corneal burns, eye irritation, and attempted small foreign body removal in the left eye, the Board again notes that the Veteran was granted service connection for residuals of bilateral eye injuries.  As such, this decision will not address these conditions further.  

The Board also acknowledges that, since his service separation, the Veteran experienced ametropia (or a discrepancy between the size and refractive powers of the eye such that images are not brought to a proper focus on the retina) and diminished visual acuity (or refractive error) in both eyes.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 59 (30th ed. 2003) (defining ametropia).  However, refractive error of the eye is not a "disease" or injury "within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303 (c), 4.9 (2016).  Therefore, service connection may not be allowed for refractive error of the eyes.  See VAOPGCPREC 82-90 (July 18, 1990).  Furthermore, the evidence of record does not suggest that the Veteran has suffered a superimposed disease or injury other than those that have already been service connected.   

In regards to the mild cataracts that the Veteran had removed during the course of the appeal, the Board acknowledges the March 2011 opinion that concluded the Veteran's cataracts are at least as likely as not related to his diabetes.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  However, in this case, the Veteran is not currently service-connected for diabetes.  
In regards to the notation of bilateral pseudophakia, suspect bilateral glaucoma by history, bilateral PVD and rule out bilateral toxic amblyopia, the Board acknowledges that, following VA examinations in March 2011 and in March 2013, both VA examiners opined that it was at least likely as not that the Veteran's eye disability was related to active service.  Having reviewed these opinions, the Board finds that they are less than probative on the issue of whether the Veteran's claimed eye disability is related to active service or any incident of service, to include his conceded in-service exposure to hazardous chemicals.  

First, the Board observes that the notation of "rule-out" toxic amblyopia and "suspect" glaucoma in the March 2011 VA examination report does not equate with a meeting of the diagnostic criteria for these diseases.  Rather it merely raised the possibility of the disorders; they are not confirmed diagnoses.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Second, the March 2011 VA examiner's conclusion that he could not resolve the issue of whether the Veteran's rule-out toxic amblyopia was related to active service without resorting to mere speculation renders this opinion less than probative.  This examiner further undercut the probative value of his when he stated that additional information was needed in order to support his opinion.  Similarly, the March 2013 VA examiner undercut the probative value of his opinion when he stated that a "definitive opinion regarding whether or not he has manifestations of toxic amblyopia" could not be provided until further information was obtained.  This examiner also did not address the Veteran's conceded in-service exposure to hazardous chemicals which suggests that his opinion was not "based on sufficient facts or data."  See Nieves-Rodriguez, 22 Vet. App. at 295.  Thus, the Board finds that both the March 2011 and March 2013 VA examiner's opinions are less than probative on the issue of whether the Veteran's claimed eye disabilities are directly related to active service.  

Instead the Board finds the August 2014 VA examination to be highly persuasive to the issue at hand.  Again, the VA examiner stated that there was no objective finding at this examination which indicated the presence of toxic amblyopia due to active service or any incident of service, including as due to in-service exposure to hazardous chemicals.  This examiner also stated that the Veteran's ocular health was unremarkable.  The examiner also concluded that the Veteran had no diagnosable eye condition.  Additionally, the August 2014 opinion was also provided by a staff physician who possesses the necessary education, training, and expertise to provide the requested opinion.  Furthermore, the conclusions are shown to have been based upon a review of the Veteran's claims file and acknowledgement of the Veteran's reported lay history.  The Board thus finds that the August 2014 VA medical opinion is dispositive of the nexus question presented in this case.

The Board acknowledges the Veteran's assertions that he has an eye disability, other than residuals of bilateral eye injuries, that is related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the nature and etiology of a bilateral eye disability, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether he has a bilateral eye that is etiologically related to military service, to include exposure to chemicals, requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board cannot assign probative weight to the Veteran's assertions to the extent that they may be construed as a diagnosis or a nexus opinion on whether his current eye disability, other than residuals of bilateral eye injuries, is related to his military service.  

In regard to continuity of symptoms and presumptive service connection, the Board notes that the Veteran's diagnosed eye disabilities are not enumerated conditions under 38 C.F.R. § 3.309 (a).  Therefore, consideration of service connection based on presumptive service connection or continuity of symptomatology is not warranted. 

The Board thus finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for an eye disability, other than residuals of eye injuries, is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


